Citation Nr: 1737053	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, service-connected type II diabetes mellitus or posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus due to exposure to herbicide agents, denied service connection for hypertension secondary to diabetes, PTSD, as well as service connection for PTSD.  Service connection for PTSD was granted in a September 2011 Board decision, effectuated in a rating decision that same month.  Thereafter, the Veteran stated that his claim for secondary service connection for hypertension was also alleged as secondary to PTSD.  

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  The appeal was subsequently remanded in September 2011, April 2014, May 2015, December 2015, and August 2016.  In the August 2016 remand decision, the Board also referred claims for service connection for gastroesophageal reflux disease, knee tendonitis, and "tennis elbow" to include as secondary to service connected diabetes mellitus, to the Agency of Original Jurisdiction (AOJ) for appropriate actions.  These claims were in turn identified as requiring AOJ action in a November 2016 memorandum to the file from the Appeals Management Center.  


FINDING OF FACT

Hypertension has been shown to have been caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

II.  Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran has a current diagnosis of hypertension and is service-connected for PTSD.  See VA and private treatment records noting long-standing diagnosis and treatment for hypertension dated from 2000, prior to the date of application in September 2004 through the present; September 2011 Rating Decision (effectuating September 2011 Board decision granting service connection for PTSD rated at 50 percent).  

As delineated in the August 2016 Board remand, the record is replete with VA examination reports which are inadequate to address the issue of a relationship between the Veteran's hypertension and either PTSD, diabetes or herbicide exposure.  The Veteran's contentions, and supportive evidence to include medical literature and VA/Department of Defense clinical practice guidelines remained unaddressed.  Accordingly, additional medical opinion evidence was ordered.  

The VA Disability Benefits Questionnaire for hypertension dated in October 2016 reflects the examiner's opinion that hypertension was less likely than not (less than 50% probability) incurred in or caused by herbicide exposure, Type II diabetes or PTSD.  The examiner reviewed the entire record.  The rationale was that, "exposure to Agent Orange does not cause hypertension and hypertension is not a presumptive diagnosis for Vietnam veterans."  While she noted that diabetes can cause and aggravate hypertension, this was but only when it causes abnormalities of renal function, which was not shown.  She also stated that pain relievers and antidepressants do not cause or aggravate hypertension.  

The examiner also stated:

Finally, although there have been associations suggested between PTSD and hypertension, the there are no peer reviewed medical literature indicating that PTSD causes hypertension. I have reviewed the written briefs, as well as March 2014 VA mental health exam. Finally, as noted by Mayo Clinic, "for most adults, there is no identifiable cause of high blood pressure." Hypertension has many risk factors. The risk of high blood pressure increases as you age, and by age 45 is more common in in men. High blood pressure is particularly common among African Americans, often developing at an earlier age and in whites.

In May 2017, a medical opinion was obtained by the Veteran from physician and medical consultant A.G., M.D., to address whether his hypertension was caused or aggravated by his PTSD, diabetes or herbicide exposure.  Dr. G. reviewed the Veteran's pertinent medical history in detail, and noted the recent VA medical opinion.  She concurred with the October 2016 VA examiner's assessment that hypertension has many risk factors, several of which were absent in this Veteran.  Observing that medical literature has shown that associations exist between stress/anxiety states (PTSD) and hypertension, she concluded, "it is at least as likely as not that the disabling stress situation associated with the Veteran's PTSD had a direct effect on his hypertension."  Dr. G.'s opinion was accompanied with citations to two peer-reviewed medical journal articles addressing anxiety and depression risk factors for hypertension, and stress and hypertension.  

There is no evidence that Dr. G. was not competent or credible, and as the opinion is supported by a review of medical literature the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board must consider the evidence of record directly applicable to this Veteran's case.  Here, the Board finds the opinion of Dr. G. to be at least as detailed and more supported by not only reference to the Veteran's record but also by neutral medical literature than that of the VA examiner.  Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Because it is informed by knowledge of the Veteran's long-standing health evidenced in the report, is not inconsistent with the documented record, and cites to independent medical literature, the Board finds Dr. G.'s opinion to be credible and probative of the issue of nexus.  The Board finds the conclusion of Dr. G., as to etiology to be slightly more sound, as it is informed not only by the record but also by the VA examiner's report.  The Board accords it slightly more probative weight than that of the VA examiner on this critical issue of an association, however vaguely defined, between the Veteran's PTSD and hypertension.  

As the Veteran has a current diagnosis of hypertension, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for hypertension as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


